T/80



OFFICE   OF   THE   AmORNEY     GENERAL      OF TEXAS
                       AUSTIN




                                          ter of April 1, 1940,
                                           dspartmant upon ths


                                            OIP holden   OS
                                                                                    781




      in~ohmuahr*~tru;mm~d,buto~~                                 &p&m
      pbmt      0r 8wh '          WY        b0 pPO8OAtOd       t0 th8
      Lmglmlatllrm fom appropMbt1oAm           to bm Amam      fmon
      vhMhmumholmSnmr7k~d.                      (AmmmmxulmtIAatm
      19311, 42ad    LOO.,   P. S96,    oh. 242,   lmme 1.)"

             fn ow     OpioiOA b. 0-1~9, thim deputemat  ruled
thatAelalm      4371                     ltmtutm. m
                        Ya mb lla ltb tien            prmblmmb0r0m
where*     ths~f~,Lm~~m~ornot~oLegLmlr~~                    thm
butharlt~  to ader   the payment of theso oaAfedorbto ?oAmloa
-t8       bUPOd w        1iaitbtiOA.

            Thm mlo lppllmmblmto thin mltumtlan $8 mtmtmd
la 59 carpw &H.a 296 be t0llal?m:
             ‘Aolmlmagmlnmtmmtmtola                bobmsrodbflmpmo
      of tlw,    u     by tho hl.luro to fl I l tho alelm with-
      th*pnmo~l~d~?;Zod;but~lopimktunr~
      btlthOF&U   t.hO JtbmAt   Of b 03*irr AOtrlthS~
      th e lb p s oo fta m,  lxeopt l& eve  th o1 lmltb t1                oA
      im qrmmtmrs by tbm a@AmtltutloA.      l. ..
                        ltimnbmlngoanmidwmdhmrm      ooAfkaAtm&
the Suprsd%o~o      p” lhbrmmkiiri the omme et Uwutu       Oountr
T. state   104 M.W. 187.   IA tbbt 0880 th0 OOAtOAtiOA  Y88 AlbdO
that b 0ibl.a bgbiWt the bt8tO h8d AOt bUA    premented ritih%a
the proper pe~lad of tlw bad thbt 1lmitbtiow had mm
~urmouto~it,.~Oo~ho~dttb*~~m                                             @Pt turm
had   themhhorltytowlvm           Umltrtlons       ud    mtmtmdmm follammr
             .... at0 8t.w d.ght wry            tbbt    dmw0      urd
      muthorimo thim l  uit,mndn    thlakbfltm   utlaa
      111 fhir OUO   at hU dOW 80. vbn tht8 dbiA,Yb8
      pawmaltmdtothmsqlmlmtlwm,madlmmrrtomwnm
      bakedfar     BowthMtlroyemr8~llbdblwo&rull,
      r h iaYOU&
             h h e rf’0
                      umlmhed l-•uffio%mAt        Omumo
      to tbm Lm@mlrtwe to sW%melmm~9to lw.             It
      AO~O~thrxO88,  w  t&O b&lOA   Of th0. 8OAbtO   gFbAtOd
      lumhlmmvm,mndthlmwmm       avml~~o?tbm&m~         af
      th8 8tbttIte, li awh  b8~ ~oxiatod. ..,*

            IA llae rlth vhmt hu   bean pnvlaw~     msld howla,
you bra bdvlmed that tho Ceafedormte    ?snSiOn Wulrrntm   OYOA
though thoyvoronotpnmmntodvithln         tho two yowpmrimd
as provided   In Artlolo  4371, lrqpffl,
                                       rrsybe paid by b lo@m-
latinrat6rdme*mulxhpmyamat.                  oureonoluriop&r%tlllm
                                                                          782


XOA. Ohule~      Lomkhut,   Page 3



       tlm lnlhwvlth      the lmgL*lmtirm lntmntioo8m lxprmmmed
“T
la    tiale4371,   muss, thattbo   Lmg%mlatun ordma-thmpmymmat
orthue     vuvmatmovmnthoughthm      wmburmdbommamoaot
proseated   rithln the tw m     PelJod am wqulmd   la eald Artlole.
              Ymurthldqtammtlonaumdmuhil2ovmr
              '(S)   Li tho pmpm
                               OS 8 Ooahdexuto     Poamien
      WUWAt      vhfah bS   b0.n
                              voided b    liraLUtiOA   m-
      qwmtm l dupllomto wmawamt to bm lmmued 18 it
      mead&tar7  aa the 8kto  Copptrollo~Wbt8tetrumuwr
      toirtie   muoh duplimmto, pswidedtho~e&~~~;
      pPix-mwat* for lmmulagdmpllmmto vmwmn
              Inmamver   tm fom    thlrdqummtlaaoav3oralngrhbthor
oramtitim        mundmto?ymnthm8tmtmCcrqStrollm~~to           lmmuedup-
limmtmnasntm         011mwh wmrrmmtmvb.lmhbmvmbomabmrredbommumo
they wse      sot pnmmntod tithln      tho   tw pm~ Pod,        rout!
8ttmatloais rmllm& to Irtlelm 4365, VeHsn*m             Amaotmtm6 Civil
8tmtutm8,rhioh wmdmu tollmwmt
              mt.4565.      3%     O~trmllo*,    uhma   latlmflmd




      8wuAtaftheolamYlthtwarxeoregoodand
      rruffloleat lwetlm8, pm ble'to thm Omvmrno*, to
      be aPP--d                  'clallmr   mad moudlt%onmd
      thattheqtp    3 e%%i3hold          tie iltmtehmzwlemm mad
      retura   ta thmOmmptawller,upeadmsw.Ibmlmgamdm
                 umh dupUomtom mu oophm, OF thm awuat
      th e wto cl,
      ofmoam~~tbevmia,        tmgethm~rith*ll domtm
      that PIJ maozw qplaat   the 8tate aa oalleetlug mame+
      After thmlmm~~fmUddrtellomt~         mr oopy if tbm
                                                                                  783

Eon.amrlo~x#lburt,P&go               4




            rtlm   our mp#an         thmtitlm        Wtwyoa           t&e Eketo
Conptrolkr8nd8tMoTa-8s8umwto             immum~dupllmmtovuvmnt
it the aoadltfaw      pmv2ded  ln krtiale 4365 hmvo km        oomplied
vlth.   we bee* 0uPaAsverherm       ~AoUr~ViiSUBaOnalUBlOa
thmtmumhr VurmAt, evea thoughbewad beomwo of Aat haYlAg
beOA prumoAtOa    \rith%A th0 two w      pO&bd,    may bm pPmmeAtOd
ta th e Leglmlritw     r hw oeldh u eth e    luthmltt to odmr t&0
lmampm%d.
            Notrumtthmtthmfongoingdlmmummlcor
                                           vfllbe                         auf-
flaieattoadvlmoyauuto                thmp~~pwproaodurmtbtmhould
b8 -0A     %A 8Wh   a U80    U   m       pX'O8OAtr

                                            Your8     VePy    txuly




            AzOVEDL[AY      20, 1940